Exhibit 99.1 CONTACT: FOR IMMEDIATE RELEASE Robert H. Barghaus Chief Financial Officer (203) 661-1926, ext. 6668 Tyler P. Schuessler Vice President, Organizational Development and Investor Relations (203) 661-1926, ext. 6643 BLYTH, INC. ANNOUNCES TWO-FOR-ONE STOCK SPLIT GREENWICH, CT, USA, May 16, 2012: Blyth, Inc. (NYSE: BTH), a direct to consumer company and leading designer and marketer of candles, accessories for the home, and health and wellness products, today announced that its Board of Directors has approved a two-for-one split of the Company's common stock in the form of a stock dividend of one share for each outstanding share. The stock dividend will be payable on June 15, 2012 to holders of record at the close of business on June 1, 2012.The split will increase Blyth's total shares outstanding from approximately 8.6 million shares to 17.2 million shares. Commenting on the stock split, Robert B. Goergen, Blyth’s Chairman of the Board and CEO, said, "We are pleased to take this action as a result of our strong operating results and stock performance.It is intended to make Blyth’s shares more accessible, as well as increase our shareholder base and market liquidity.Today's action reflects our belief in the long-term strategy of our Company and supports our ongoing commitment to enhancing shareholder value." Blyth, Inc., headquartered in Greenwich, CT, USA, is a direct to consumer business focused on direct selling and direct marketing channels.We design and market home fragrance products and decorative accessories, as well as weight management products, nutritional supplements and energy drink mixes.These products are sold through Direct Selling from the home party plan method and network marketing. The Company also designs and markets household convenience items and personalized gifts through the catalog/internet channel, as well as tabletop lighting and chafing fuel for the foodservice trade.The Company manufactures most of its candles and chafing fuel and sources nearly all of its other products.Its products are sold direct to the consumer under the PartyLite®, Two Sisters Gourmet by PartyLite® and ViSalus Sciences® brands, to consumers in the catalog/Internet channel under the As We Change®, Miles Kimball®, Exposures®, Walter Drake® and Easy Comforts®, and to the Foodservice industry under the Sterno®, Ambria® and HandyFuel® brands.In Europe, Blyth’s products are also sold under the PartyLite brand. Blyth, Inc. may be found on the Internet at www.blyth.com. This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions and other statements that are other than statements of historical facts.Actual results could differ materially due to various factors, including the slowing of the United States or European economies or retail environments, the risk that we will be unable to maintain our historic growth rate, our ability to respond appropriately to changes in product demand, the risk that we will be unable to integrate the businesses that we acquire into our existing operations, the risks (including foreign currency fluctuations, economic and political instability, transportation delays, difficulty in maintaining quality control, trade and foreign tax laws and others) associated with international sales and foreign sourced products, risks associated with our ability to recruit new independent sales consultants, our dependence on key corporate management personnel, risks associated with the sourcing of raw materials for our products, competition in terms of price and new product introductions, risks associated with our information technology systems (including, susceptibility to outages due to fire, floods, power loss, telecommunications failures, computer viruses, break-ins and similar events) and other factors described in this press release and in the Company’s most recently filed
